Citation Nr: 1116229	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Tallahassee Memorial Hospital for the period of September 7, 2009.  


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from June 1982 to July 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Medical Center (VAMC), located in Gainesville, Florida.  

The appeal is REMANDED to the VA Medical Center in Gainesville.  VA will notify the appellant if further action is required.


REMAND

In January 2007, the appellant named, via the submission of a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Florida Department of Veterans Affairs as his accredited representative.  Two years later, in September 2009, the appellant changed his representation to AMVETS.  
As noted above, in October 2009, the VAMC issued a decision with respect to the issue noted on the front page of this action.  Although the claims folder contained two VA Forms 21-22, Appointment of Veterans Service Organization as Claimant's Representative, a copy of the decision was not sent to either representative.  

Following the appellant's submission of a notice of disagreement, the VAMC prepared a Statement of the Case (SOC).  A copy of the SOC was sent to the Florida Department of Veterans Affairs in December 2009 but was not sent to AMVETS.  After the appellant submitted his VA Form 9, Appeal to Board of Veterans' Appeals, the claim was then forwarded to the Board for review.  It is noted that when the claim was forwarded to the Board, the appellant was notified of that action but the appellant's accredited representative was not informed.  The Board then sent a letter to the appellant in February 2010 informing him that his claim had been docketed; a copy of the letter was sent to the Florida Department of Veterans Affairs.  A copy of the letter was not sent to AMVETS.  

A review of the claims folder indicates that neither the Florida Department of Veterans Affairs nor AMVETS has submitted a VA Form 646.  Moreover, AMVETS did not submit an Informal Brief for the Board of Veterans Appeals. 

After the claim was received at the Board, the Board sought to obtain clarification from AMVETS as to whether it was representing the appellant in this or any other matter.  In response to the Board's inquiry, AMVETS forwarded a memorandum, dated April 11, 2001, in which it stated that AMVETS had no knowledge of the appellant's appointment action and it was not accepting representation of the appellant.  A copy of that memorandum is contained in the VAMC "claims" file and the RO "claims" file.  Hence, the appellant is left unrepresented.

It is clear from a reading of the appellant's various files that it is his intention to have representation before the VA.  Pursuant to regulation, the appellant has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2010).  In order to comply with due process of law, the appellant's representative must be provided the opportunity to review the record and offer written argument on the appellant's behalf.  See generally 38 C.F.R. § 20.600 (2010).  

In light of the appellant's desire to have and maintain representation, this matter is remanded and the VAMC should provide the appellant with the appropriate forms for appointing a representative.  Any appointed representative should be given an opportunity to review the appellant's file and to submit argument in support of the appellant's claim.  To do otherwise would be extremely prejudicial to the appellant and would deprive any representative who may be chosen of the opportunity to provide argument in support of the appellant's claim.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the VAMC for the following development:

1.  The VAMC should send the appellant the appropriate forms for appointing representation.  The appellant should be provided a reasonable period of time to respond.  If the appellant submits a VA Form 21-22 in favor of a recognized service organization, the appointed organization should be provided with a copy of the original decision, the SOC, and any subsequent SSOC produced as a result of this Board Remand.  The VAMC should further refer this case with the claims folder to the appointed representative for the purpose of execution of VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the claim to the Board.  Copies of all correspondence should be included in the claims folder for review.

2.  The VAMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his newly accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


